*623
ORDER

PER CURIAM.
AND NOW, this 1st day of December, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether the Superior Court erred in affirming the trial court’s grant of summary judgment in favor of Respondent Sears on Petitioners’ claim under the Pennsylvania Minimum Wage Act, where the trial court’s determination relied on provisions of federal law having no analogue under that Act?